Citation Nr: 9936298
Decision Date: 12/22/99	Archive Date: 02/08/00

DOCKET NO. 96-01 345               DATE DEC 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for a right shoulder
disability

2. Entitlement to service connection for gout.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to July 1989,
with 14 years, 8 months, and 29 days prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 rating decision rendered by the Department
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina, which, in pertinent part, denied service connection for
a right shoulder disability and gout.

FINDINGS OF FACT

1. The veteran was engaged in combat and served as a paratrooper.

2. The service medical records show the veteran injured his right
shoulder more than once, including an injury sustained
approximately one year prior to separation from service.

3. Post-service medical records, including evidence dated proximate
to service, show the veteran currently suffers from a right
shoulder disability; his current right shoulder disorder began
during active service.

4. There is no medical evidence of a nexus or link between the
veteran's current gout and service.

CONCLUSIONS OF LAW

1. A chronic right shoulder disability was incurred during active
service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.303
(1999).

- 2 - 

2. The veteran's claim of entitlement to service connection for
gout is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service connection
for a disability resulting from a disease or injury incurred or
aggravated while in service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1999).

However, the threshold question that must be answered in this case
is whether the veteran has presented well-grounded claims for
service connection. A well-grounded claim is a plausible claim, one
which is meritorious on its own or capable of substantiation. In
this regard, the veteran has "the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded." 38 U.S.C.A. 5107(a); Grivois v.
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). If the evidence presented by the veteran fails
to meet this threshold level of sufficiency, no further legal
analysis need be made as to the merits of the claim. See Boeck v.
Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well grounded,
a veteran must present a medical diagnosis of a current disability;
medical evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and
medical evidence of a nexus between the claimed in-service disease
or injury and the present disease or injury. See Epps v. Gober, 126
F.3d 1464, 1467- 68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App.
498, 506 (1995).

Alternatively, the United States Court of Appeals for Veterans
Claims (Court) has indicated that a claim may be well grounded
based on application of the rule for chronicity and continuity of
symptomatology, set forth in 38 C.F.R. 3.303(b). See Savage v.
Gober, 10 Vet. App. 488 (1997). The Court held that the chronicity
provision applies where there is evidence, regardless of its date,
which shows that a

- 3 -

veteran had a chronic condition either in service or during an
applicable presumption period and that the veteran still has such
condition. That evidence must be medical, unless it relates to a
condition that the Court has indicated may be attested to by lay
observation. If the chronicity provision does not apply, a claim
may still be well grounded "if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology." Savage, 10
Vet. App. at 498.

1. Service connection for a right shoulder disability

The veteran contends that he currently has right shoulder
disability that was incurred incident to his twenty-four years of
active service, which included duty as a paratrooper. Indeed, the
veteran's service medical records (SMRs) contain the following: a
September 1977 treatment record noting his complaints concerning
the right shoulder; an April 1983 periodic examination report
indicating that the veteran had sustained chronically injured
shoulders; a 1987 treatment record indicating the veteran suffered
from bilateral shoulder pain; and a July 1988 physical therapy
clinical record explaining that the veteran suffered from status
post multiple bilateral shoulder injuries and limited range of
motion involving the right shoulder. (Service connection is
currently in effect for a postoperative left shoulder disability
with a rotator cuff tear.)

The veteran's service personnel records show that the veteran's was
awarded the following: National Defense Service Medal; Bronze Star
with "V" Device; Army Commendation Medal with "V" Device; Army
Commendation Medal (2nd OLC); Vietnam Service Medal (1 Silver
Star); Republic of Vietnam Campaign Medal; Republic of Vietnam
Gallantry Cross; Unit citation with Palm; Republic of Vietnam Civil
Actions Medal, Unit citation; Presidential Unit Citation; Republic
of Vietnam Jump Wings; Overseas Service Bars (3); Army Service
Ribbon; Overseas Service Ribbon (2nd Award); Combat Medical Badge;
and Master Parachutist Badge.

- 4 -

At this point, the Board notes that 38 U.S.C.A. 1154(b) (West 1991)
states, in pertinent part, that in any case where a veteran is
engaged in combat during active service, lay or other evidence of
service incurrence of a combat related disease or injury will be
considered sufficient proof of service connection if consistent
with the circumstances, conditions, or hardships of such service,
notwithstanding the fact that there is no official record of such
incurrence during service, and, to that end, VA shall resolve every
reasonable doubt in favor of the veteran. Therefore, although the
SMRs contain a paucity of information relating to the veteran's
right shoulder injury, such a history is noted and, in any event,
the veteran is deemed to have incurred such an injury in service
because he was engaged in combat during Vietnam, and was a
paratrooper. See 38 U.S.C.A. 1154(b); Kessel v. West, No. 98-772
(U.S. Vet. App. Sept. 20, 1999) (en banc).

Post-service medical records reveal the existence of a right
shoulder disability. Such records begin with an October 1992 VA
treatment record showing the veteran complained of right shoulder
pain. March 1993 VA clinical records show that he was assessed with
right shoulder subacromial bursitis, and then right shoulder
impingement. Forward flexion was 135 degrees, external rotation was
full, and there was full abduction, with painful arc. A steroid
injection was performed and the veteran was advised to avoid
activity above his head. A November 1993 VA treatment record shows
that the veteran was still suffering from right shoulder
impingement. A December 1993 VA radiology report stated the
impression to be a "[c]omplete tear of the rotator cuff."

An August 1994 VA examination report noted that X-rays and an
arthrogram of the right shoulder revealed a significant sized
rotator cuff tear, with indications of rotator cuff trauma. The
assessment was a rotator cuff tear, causing some limitation of
motion and strength, as well as instability of the right shoulder.
A June 1995 treatment record assessed the veteran with an old tom
right rotator cuff.

An April 1996 VA medical note reported that the veteran underwent
an arthroscopic subacromial decompression and rotator cuff repair.
A May 1996 VA examination of the joints report noted that he was
status post right rotator cuff repair, performed

- 5 -

one month earlier. An examination of the right shoulder was
deferred due to the recent surgery. Right rotator cuff repair
follow-up records for the period June 1996 to September 1996
revealed that the veteran was making slow progress through physical
therapy. A December 1997 VA treatment record indicates that the
veteran reported a slight worsening of his right shoulder
disability.

A July 1998 VA examination of the joints report did not indicate
whether the examiner reviewed the veteran's claims file or medical
records. The examiner opined that the veteran's right shoulder
disability "possibly could be related to the injury he suffered [in
service]. Although, the story is somewhat consistent for acute
rotator at that time. The existence of bilateral rotator cuff tears
in an active middle-aged man is consistent with the normal
population."

A February 1999 VA examination report included a shoulder
examination that reported forward flexion to 140 degrees,
bilaterally, with crepitance. The examiner opined that the
veteran's shoulder dislocations seemed "to be doing o.k. even
though he has some limited forward flexion."

The remaining evidence consists of the veteran's December 1997 RO
hearing testimony and written statements, which contend that he
injured his right shoulder numerous times in service, and that such
injuries are the cause of his present right shoulder disability.

The Board finds that the evidence of record demonstrates that
veteran's claim for service connection for a right shoulder
disability is well grounded within the meaning of 38 U.S.C.A.
5107(a). That is, the veteran has presented a claim that is
plausible; capable of substantiation or meritorious on its own.
Murphy v. Derwinski, 1 Vet. App. 78 (1990). This conclusion is
based on the evidence of record in conjunction with the application
of the rule for chronicity and continuity of symptomatology under
38 C.F.R. 3.303(b) and Savage, which shows that the veteran
sustained a chronic injury to his right shoulder in service,
including medical treatment received approximately one year before
the veteran was discharged in July 1989, and regular medical
treatment of the right shoulder (including surgery)

- 6 -

after service, beginning in October 1992 and continuing thereafter.
Moreover, given the fact of the inservice injury, symptoms, and
diagnosis; the medical evidence of chronicity, and the time frame
involved, it is the Board's judgment that the evidence is at least
in equipoise as to whether the veteran's current right shoulder
disability began during active service. The Board is cognizant of
the recent statement from a VA physician that appears to go against
the veteran's claim. In addressing the nexus question at hand, the
doctor opined that the existence of bilateral rotator cuff tears in
an active middle-aged man is consistent with the normal population.
Such an "opinion" appears highly questionable at best to the Board
but there is no need to address it here. The weight of the evidence
shows that the veteran's right shoulder disorder had its onset
during service and has been a chronic, recurrent disability ever
since. Accordingly, service connection for a chronic right shoulder
disability is warranted. 38 U.S.C.A. 1110, 1131, 5107(b); 38 C.F.R.
3.303 (1999).

II. Gout

As stated in the veteran's December 1997 RO hearing testimony and
his written statements, he contends that the he currently has gout
due to service, particularly in his fingers, knees, elbows, and
feet, as substantiated by medical records showing the high uric
acid levels in October 1989, just a few months after separation
from service.

The SMRs did not contain any indication that the veteran suffered
from gout. Post-service medical records begin with an October 1989
VA examination report, which contained a laboratory report showing
the veteran's uric acid level to be elevated at 8.1 mg/dl. This
examination report, however, made no mention of a complaint
concerning, or existence of, gout. That is, a diagnosis of gout was
not recorded at that time. A September 1991 VA treatment record
noted that the veteran was assessed with gout of the right
forefinger.

The report from a July 1998 VA examination of the joints stated
that "noted on history is history of gout diagnosed later in life,
treated currently with Allopurinol

- 7 -

and as necessary Colchicine. He has had some history of gout flares
in his right hand which responded to medical treatment."

After a careful review of the claims file, the Board concludes that
service connection for gout must be denied as not well grounded.
First, the SMRs are devoid of any indication that the veteran
complained of, was diagnosed with, or treated for, gout. Second,
although the Board acknowledges that the veteran's uric acid level
was elevated in October 1989, just four months after separation
from service, there was no medical evidence or opinion of a
diagnosis of gout at that time. Third, despite the fact that he was
assessed with gout of the right forefinger in September 199 1, this
medical record did not provide a nexus or link between the
veteran's observed gout and service. Fourth, although the July 1998
VA examination report indicated that there was a history of gout,
gout was not stated to be present at the time of the examination,
nor did the examiner provide a nexus or link between the history of
gout and service.

The Board has considered the veteran's statements to the effect
that his gout began during service. However, as a matter of law,
these statements do not satisfy the medical diagnosis or medical
nexus requirements and cannot, therefore, render his claim well
grounded. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)
(holding that laypersons are not competent to offer medical
opinions). In other words, what is needed to well-ground the
veteran's claim is medical evidence showing that his gout is
related to service. By this decision, the Board is informing the
veteran that medical evidence of medical causation is required to
render his claim well grounded. 38 U.S.C.A. 5107(a); Robinette v.
Brown, 8 Vet. App. 69 (1995).

8 -

ORDER

Service connection for a chronic right shoulder disability is
granted.

Evidence of a well-grounded claim not having been received, service
connection for gout is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

- 9 -



